Citation Nr: 0831962	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  02-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right ear, to include hearing loss.  

2.  Entitlement to service connection for residuals of an 
injury to the left hip.


REPRESENTATION

Appellant represented by:	David D. Boelzner, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for residuals of an injury to the right ear, to 
include hearing loss, and for residuals of an injury to the 
left hip.  In November 2003, the Board denied the veteran's 
claim.  The veteran filed an appeal with the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated in August 2006, set aside the Board's decision.  The 
Acting Secretary of VA appealed to the U.S. Court of Appeals 
for the Federal Circuit.  In December 2007, the Federal 
Circuit vacated the Court's decision.  In a January 2008 
Memorandum Decision, the Court set aside the Board's November 
2003 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Thus, on 
remand the RO should provide corrective notice.

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claims for service connection.  Although the Board 
acknowledges that the RO sent the veteran a letter in March 
2001, it did not provide all the necessary information, 
including the failure to inform the veteran who was 
responsible for obtaining evidence of a nexus between the 
veteran's disability and service.  In addition, the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO/AMC 
should provide corrective notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied as to the claims for service 
connection.  The letter should also advise 
the veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded for his claimed 
conditions, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for residuals of an injury to 
the right ear, to include hearing loss, 
and residuals of an injury to the left 
hip. 

If any benefit sought on appeal is not 
granted, the veteran should be issued a 
supplemental statement of the case, and be 
afforded a reasonable period of time to 
respond.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




